DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/313,238 filed on 05/06/2021. Claims 13-24 are pending. Claims 1-12 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy of application no. DE10 2020 205 733.8, filed on 05/07/2020 has been received.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US 20160003326 A1) (hereinafter “PARK”). 
Regarding claim 13, PARK discloses a portal axle drive (fig. 3-4) for a vehicle axle of an electric vehicle (see para 03) with driving wheels, comprising: 
a drive shaft (20) with an input axis (e.g. axis of 20); an output shaft (40) with an output and wheel axis (e.g. axis of output shaft), 
the input axis and the output axis have a portal offset (see fig. 3); 
a first gear stage (e.g. 12, 40) arranged between the drive shaft and the output shaft; 
a second gear stage (e.g. 22, 44) arranged next to the first gear stage in an axial direction; and 
an engagement device (34) arranged next to the second gear stage  in an axial direction, the first gear stage and the second gear stage engageable via the engagement device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20160003326 A1) in view of GOEFT et al. (DE 3027806 A1) (hereinafter “GOEFT”). 
Regarding claim 14, PARK discloses the portal axle drive of claim 13, wherein: each of the first gear stage and the second gear stage include an input pinion (12, 22), an output gearwheel (42, 44), but fails to disclose wherein: each of the first gear stage and the second gear stage include two intermediate gears (ZR1, ZR2, ZR3, ZR4); the input pinions (Z1, Z3) of the first and second gear stages (U1, 02) are configured as fixed gears on the drive shaft (AN); and the output gearwheels (Z2, Z4) of the first and second gear stages (01, 02) are configured as idler gears on the output shaft (AB).
While reference does not disclose the input pinions (12, 22) of the first and second gear stages are configured as fixed gears on the drive shaft (20); and the output gearwheels (42, 44) of the first and second gear stages are configured as idler gears on the output shaft (40), it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to rearrange the engagement device 34, by placing the engagement device on output shaft 40, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. (MPEP 2144.04)
As modified, the portal drive axle would have the input pinions (12, 22) of the first and second gear stages are configured as fixed gears on the drive shaft (20); and the output gearwheels (42, 44) of the first and second gear stages are configured as idler gears on the output shaft (40).
GOEFT teaches a drive axle (fig. 1-2) wherein a gear stage (13) includes an input pinion (13), an output gearwheel (23), and two intermediate gears (19).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify PARK by adding two intermediate gear on the first and second gear stages as taught by GOEFT in order to achieve specific gear ratio while making the device more robust and smaller.
As modified the portal drive axle would have each of the first gear stage and the second gear stage include two intermediate gears.

Claims 21-24 rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20160003326 A1) in view of Fleckenstein (US 5919109 A) (hereinafter “Fleckenstein”). 
Regarding claims 21-23, PARK discloses all the element of the portal axle drive of claim 13, but fails to disclose wherein the output shaft is drivingly connected to a planetary gear set.
Fleckenstein teaches a drive axle (fig. 1-2) wherein the output shaft (25) is drivingly connected to a planetary gear set (26); wherein the planetary gear set (26) comprises a sun gear shaft (has no character numeral, see fig. 2) drivable by the output shaft (25), a ring gear shaft (27) fixed in place, and a driven carrier shaft (28); wherein the carrier shaft (28) is integrated into a wheel hub (e.g. 22b, 23b, see fig. 1, 2 and col. 5, line 66-end and col. 6. Line 1-4) of a driving wheel.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify PARK by adding a planetary gear as taught by Fleckenstein in order to increase efficiency of torque transfer with a compact and cost effective design and a simple equalization of rotational speeds of driven wheels can be achieved as the characteristics of the road change.
As modified the portal drive axle would have a planetary gear set connected with the output shaft.
Regarding claim 24, PARK discloses all the element of the portal axle drive of claim 13, but fails to disclose wherein the vehicle axle comprises a housing (e.g. 2, 3, see fig. 1) and a hub carrier (4), and the first and the second gear stages (U1, U2) and the engagement device (SE) with a hydraulic piston (19) are arranged within the housing (3) and the hub carrier (4).
Fleckenstein teaches a drive axle (fig. 1-2) wherein the vehicle axle comprises a housing (1) and a hub carrier (e.g. 2,3), and the first and the second gear stages (e.g. 12, 17, 26) and an engagement device (30) with a hydraulic piston (35, see fig. 1 and col. 6, line24-27 ) are arranged within the housing (1) and the hub carrier (e.g. 2,3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify PARK by adding a housing and a hub carrier as taught by Fleckenstein in order to secure the axle and make a compact and cost effective design.
Allowable Subject Matter
Claims 15-20 are objected to as been dependent upon a rejection base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art does not disclose or render wherein the output gearwheel of the second gear stage is rotatably arranged on the output gearwheel of the first gear stage, in combination with the other elements required by the claim. 
For example, prior art of record
PARK et al. (US 20160003326 A1) discloses a portal axle drive (fig. 3) for a vehicle axle of an electric vehicle with driving wheels each of the first gear stage and the second gear stage include an input gearwheel, and an output gearwheel, but fails to disclose the output gearwheel of the second gear stage is rotatably arranged on the output gearwheel of the first gear stage.
Sten et al.(US 20190113120 A1) teaches a ravigneaux gearset 12 of a drive module wherein carrier 110 is arranged on the second sun gear 114.
Heine et al. (US 4774857 A) discloses a two speed axle assembly comprising a housing 13 wherein the planetary gear stages and clutches are arranged within the housing.
There is no motivation provided in the prior art to modify PARK to arrive at the claimed invention.

Claims 16-20 are allowable because they depend on allowable claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655